Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the instant application: 
Claims 1-8, 10-18, and 21-23 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 06/28/2017 have been fully considered, please see the office action below for details.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristine Yates, on 2/18/2021.
The application has been amended as follows: 
In the claims
Insert where underlined and delete where 
1. (CURRENTLY AMENDED) A computing apparatus comprising:
	one or more computer readable storage media;
	a processing system operatively coupled with the one or more computer readable storage media; and
	program instructions stored on the one or more computer readable storage media that, when executed by the processing system, direct the processing system to at least:
	categorize, based on one or more features of a message, the message into a first category and a second category that is distinguished from the first category;
responsive to determining, based on one or more features of a message, that the message corresponds to [[a]] the first category and [[a]] the second category that is distinguished from the first category, generate a user interface comprising:
a first functionality, based at least on a threshold of the first category, selectable for implementation; and
a second functionality, based at least on a threshold of the second category that is distinguished from the threshold of the first category, selectable for implementation; [[and]]
responsive to a selection associated with the message, enable display of the user interface; and
responsive to a selection of the first functionality, implement the first functionality only in the first category. 



3. (CURRENTLY AMENDED) The computing apparatus of claim [[2]] 1 wherein the first functionality comprises reclassification functionality that initiates a reclassification process.

6. (CURRENTLY AMENDED) The computing apparatus of claim [[2]] 1 wherein the first functionality comprises a delete functionality that initiates a delete process for messages received prior to initiating the delete process.

7. (CURRENTLY AMENDED) The computing apparatus of claim [[2]] 1 wherein the first functionality comprises a delete functionality that initiates a delete process for messages received after initiating the delete process.


10. (CURRENTLY AMENDED) A method of operating an email service comprising:
	categorizing, based on one or more features of a message, the message into a first category and a second category that is distinguished from the first category;
responsive to determining, based on one or more features of a message, that the message corresponds to [[a]] the first category and [[a]] the second category that is distinguished from the first category, generating a user interface comprising:
a first functionality, based at least on a threshold of the first category, selectable for implementation; and
a second functionality, based at least on a threshold of the second category that is distinguished from the threshold of the first category, selectable for implementation; [[and]]

responsive to a selection of the first functionality, implementing the first functionality only in the first category.

 
11. (CURRENTLY AMENDED) A method of operating an email service comprising:
	classifying categorizing an electronic message into a first category and a second category distinguished from the first category; and
	responsive to a selection associated with the electronic message:
generating, based at least on a threshold of the first category, a user interface comprising a first functionality selectable for implementation;
configuring, based at least on a threshold of the second category that is distinguished from the threshold of the first category, the user interface to comprise a second functionality selectable for implementation; and
enabling display of the user interface; and
responsive to a selection of the first functionality, implementing the first functionality only in the first category.

12. (CURRENTLY AMENDED) The method of claim 11 further comprising, responsive to a selection of the first functionality, implementing the first functionality only in the first category categorizing the electronic message to the first category based on content training that extrapolates patterns in the message.

13. (CURRENTLY AMENDED) The method of claim [[12]] 11 wherein the first functionality comprises a reclassification functionality that initiates a reclassification process.

15. (CURRENTLY AMENDED) The method of claim 11 wherein classifying categorizing the electronic message into the first category comprises examining the electronic message for a presence of at least one feature of the one or more features that is 

16. (CURRENTLY AMENDED) The method of claim [[12]] 11 wherein the first functionality comprises a delete functionality that initiates a delete process for messages received prior to initiating the delete process.

17. (CURRENTLY AMENDED) The method of claim [[12]] 11 wherein the first functionality comprises a delete functionality that initiates a delete process for messages received after initiating the delete process.
21. (CURRENTLY AMENDED) The method of claim 10 further comprising, responsive to a selection of the first functionality, implementing the first functionality only in the first category categorizing the message to the first category further based on content training that extrapolates patterns in the message.



Allowable Subject Matter
Claims 1, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and 11, in the instant application have not been rejected using prior art because no 
categorize, based on one or more features of a message, the message into a first category and a second category that is distinguished from the first category; 
responsive to determining that the message corresponds to the first and the second category, generate a user interface comprising:
a first functionality, based at least on a threshold of the first category, selectable for implementation; and
a second functionality, based at least on a threshold of the second category that is distinguished from the threshold of the first category, selectable for implementation; 
responsive to a selection associated with the message, enable display of the user interface; and
responsive to a selection of the first functionality, implement the first functionality only in the first category.
Malik 2012/0110085 discloses in organizing messages based on the objects identified and associated with the message.  The messaging system provides a user interface to the user of the social networking system, where the user interface displays a plurality of messages associated with the user to help organize the messages.  However, Malik does not disclose categorize, based on one or more features of a message, the message into a first category and a second category that is distinguished from the first category; responsive to determining that the message corresponds to the first and the second category, generate a user interface comprising: a first functionality, based at least on a threshold of the first category, selectable for implementation; and a 
Yu 8,918,446 discloses categorize the user’s data (e.g. email) and apply a set of actions which include moving, copy, delete, the email etc.  The reactions of the user to the data is used by rules (attributes) train on "weighting" of each attribute for each user action for new incoming data, compute "weighting" of the data for each user action apply each user action with a minimum "weighting" threshold If the user can be clustered into a group.  However, Yu does not disclose categorize, based on one or more features of a message, the message into a first category and a second category that is distinguished from the first category; responsive to determining that the message corresponds to the first and the second category, generate a user interface comprising: a first functionality, based at least on a threshold of the first category, selectable for implementation; and a second functionality, based at least on a threshold of the second category that is distinguished from the threshold of the first category, selectable for implementation; responsive to a selection associated with the message, enable display of the user interface; and responsive to a selection of the first functionality, implement the first functionality only in the first category.	Herz 2009/0254971 discloses classifying email based upon certain desirable confidence threshold settings which the system would automatically span and replace it with targeted messages.  The user maybe remove the email from direct mail marketing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457